Citation Nr: 1735691	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  11-00 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD) prior to June 30, 2014, and in excess of 70 percent thereafter.  

2.  Entitlement to service connection for a neck condition.

3.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from May 1960 to February 1965 and in the Army from July 1967 to January 1977 and from June 1977 to April 1984, including service in Vietnam.  His decorations include the Distinguished Flying Cross.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel board hearing in November 2016.  


FINDINGS OF FACT

1.  At the November 2016 Board hearing, prior to the promulgation of a Board decision, the Veteran requested to withdraw his appeal as to the issue of entitlement to an initial evaluation in excess of 50 percent for PTSD prior to June 30, 2014, and in excess of 70 percent thereafter.

2.  An October 1984 rating decision denied the Veteran's claim for service connection for a back condition.  The Veteran was notified of the adverse determination and of her procedural and appellate rights in October 1984.  The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the decision became final.

3.  Evidence added to the record since the final October 1984 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a back condition.

4.  Lumbar spondylosis and degeneration of lumbar spine had its onset in service.

5.  Cervical spondylosis and diffuse cervical degenerative disc disease and degenerative joint disease had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of entitlement to an initial evaluation in excess of 50 percent for PTSD prior to June 30, 2014, and in excess of 70 percent thereafter are met.  38 U.S.C.A. § 7105 (West 2016); 38 C.F.R. § 20.204 (2016).

2.  New and material evidence has been received to reopen the claim for service connection for a back condition.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156 (2016).

3.  Lumbar spondylosis and degeneration of lumbar spine were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  Cervical spondylosis and diffuse cervical degenerative disc disease and degenerative joint disease were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issue

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2016).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made on the record at a hearing by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the November 2016 Board hearing, prior to the promulgation of a Board decision, the Veteran requested to withdraw his appeal as to the issue of entitlement to an initial evaluation in excess of 50 percent for PTSD prior to June 30, 2014, and in excess of 70 percent thereafter.  See November 2016 Board hearing transcript, p. 9.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.

II.  New and Material Evidence

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for a back condition.  

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

A rating decision issued in October 1984 denied service connection for low back strain because the disability was not found at the last VA examination.  The Veteran did not appeal this rating decision and new and material evidence was not received within the appellate period; thus rating decisions became final.  38 C.F.R. §§ 20.200, 20.202.  Accordingly, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision in July 2006.  38 U.S.C.A. § 7105.

Since October 1984, new evidence has been added to the claims file which is material to the Veteran's claim, to include an August 2010 VA examination showing a diagnosis of lumbar spondylosis and VA treatment records showing degeneration of the lumbar spine.  The evidence identified above relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim.  This evidence is therefore material and sufficient to reopen the previously-denied claim for service connection for a back condition.  Shade.  Accordingly, the Board reopens the Veteran's claim of entitlement to service connection for a right hip condition for de novo review on the merits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

III.  Service connection

The Veteran contends that his back and neck pains started while in service and he was continuously treated for these conditions after service.  Specifically, he contends that he was in a motor vehicle accident during service in 1962 and it did not bother him much until he got into flying and the extra weight continued to weigh on his back and his pain worsened.  See November 2016 Board hearing transcript, p.9-11; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The service treatment records confirm that the Veteran was a passenger in a car involved in a motor vehicle accident in May 1962.  Subsequent service treatment records show complaints of back pain from June 1979 to 1980 and a diagnosis of acute lumbar strain.  Service treatment records also show trauma to the neck in 1983.

Post-service VA treatment records show diagnoses of diffuse cervical degenerative disc disease and degenerative joint disease and degeneration of lumbar spine, and complaints of low back and cervical spine pain.

The August 2010 VA examiner provided a diagnosis of cervical spondylosis and lumbar spondylosis.  He provided a negative nexus opinion; however, the only rationale he provides for his opinion is experience.

The Board finds the testimony of the Veteran regarding the onset of his symptoms and his symptoms since service to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for lumbar spondylosis, degeneration of lumbar spine, cervical spondylosis, and diffuse cervical degenerative disc disease and degenerative joint disease is warranted.


ORDER

The appeal as to the issue of entitlement to an initial evaluation in excess of 50 percent for PTSD prior to June 30, 2014, and in excess of 70 percent thereafter is dismissed.

The Veteran's claim for a back disability is reopened.

Service connection for lumbar spondylosis and degeneration of lumbar spine is granted.

Service connection for cervical spondylosis and diffuse cervical degenerative disc disease and degenerative joint disease is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


